Exhibit 10.3

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made effective as
of the date set forth on the signature page hereto (hereinafter called the “Date
of Grant”), between Regional Management Corp., a Delaware corporation
(hereinafter called the “Company”), and the individual set forth on the
signature page hereto (hereinafter called the “Participant”), pursuant to the
Regional Management Corp. 2015 Long-Term Incentive Plan, as it may be amended
and/or restated (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement.

1. Grant of the Option.

The Company hereby grants to the Participant the right and option (the “Option”)
to purchase, on the terms and conditions hereinafter set forth, all or any part
of an aggregate of the number of shares of Common Stock (the “Shares”) set forth
on the signature page hereto, subject to adjustment as set forth in the Plan.
The purchase price of the Shares subject to the Option shall be the Option Price
set forth on the signature page hereto (the “Option Price”). The Option is
intended to be a Nonqualified Option, and is not intended to be treated as an
Incentive Option.

2. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meanings set forth below. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.

(a) Cause. “Cause” shall mean a Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “Cause” as defined
under the Participant’s employment, change in control, consulting or other
similar agreement with the Company or an Affiliate, if any, or (ii) if the
Participant has not entered into any such agreement (or, if any such agreement
does not define “Cause”), then “Cause” shall mean: (A) the Participant’s
engagement in misconduct which is materially injurious to the Company or its
Affiliates, (B) the Participant’s continued refusal to substantially perform his
duties to the Company, (C) the Participant’s repeated dishonesty in the
performance of his duties to the Company, (D) the Participant’s commission of an
act or acts constituting any (x) fraud against, or misappropriation or
embezzlement from, the Company or any of its Affiliates, (y) crime involving
moral turpitude, or (z) offense that could result in a jail sentence of at least
one year or (E) the Participant’s material breach of any confidentiality,
non-solicitation or non-competition covenant entered into between the
Participant and the Company. The determination of “Cause” shall be made by the
Administrator and its determination shall be final and conclusive. Without in
any way limiting the effect of the foregoing, for purposes of the Plan and this
Agreement, a Participant’s employment or service shall also be deemed to have
terminated for Cause if, after the Participant’s employment or service has
terminated, facts and circumstances are discovered that would have justified, in
the opinion of the Administrator, a termination for Cause.



--------------------------------------------------------------------------------

(b) Good Reason. “Good Reason” shall mean (i) “Good Reason” as defined under the
Participant’s employment, change in control, consulting or other similar
agreement with the Company or an Affiliate, if any, or (ii) if the Participant
has not entered into any agreement (or, if any such agreement does not define
“Good Reason”), then, a “Good Reason” shall mean any of the following without
the Participant’s consent: (A) with respect to Employees or Consultants, a
change caused by the Company in the Participant’s duties and responsibilities
which is materially inconsistent with the Participant’s position at the Company,
or a material reduction in the Participant’s annual base salary (excluding any
reduction in the Participant’s salary that is part of a plan to reduce salaries
of comparably situated employees of the Company generally); and (B) with respect
to Directors, the Participant’s ceasing to serve as a Director, or, if the
Company is not the surviving Company in a Change of Control event, a member of
the board of directors of the surviving entity, in either case, due to the
Participant’s failure to be nominated to serve as a director of such entity or
the Participant’s failure to be elected to serve as a director of such entity,
but not due to the Participant’s decision not to continue service on the Board
of Directors of the Company or the board of directors of the surviving entity,
as the case may be; provided that, in any case, notwithstanding anything to the
contrary in the foregoing subparts (i) or (ii), the Participant shall only have
“Good Reason” to terminate employment or service following the applicable
entity’s failure to remedy the act which is alleged to constitute “Good Reason”
within thirty (30) days following such entity’s receipt of written notice from
the Participant specifying such act, so long as such notice is provided within
sixty (60) days after such event has first occurred. The determination of “Good
Reason” shall be made by the Administrator and its determination shall be final
and conclusive.

(c) Qualifying Termination. “Qualifying Termination” shall mean the termination
of employment or service (i) as a result of the Participant’s death or
Disability, (ii) by the Company and its Affiliates without Cause, or (iii) by
the Participant with Good Reason.

(d) Retirement. “Retirement” shall have the meaning given in an employment,
change in control, consulting or other similar agreement, if any, to which the
Participant is a party, or, if there is no such agreement (or if such agreement
does not define “Retirement”), then “Retirement” shall mean the termination of
employment or service by the Participant on or after (i) the Participant’s
attainment of age 65, or (ii) the Participant’s attainment of age 55 and
completion of ten (10) years of service. For this purpose, the Participant shall
be credited with a year of service for each consecutive twelve-month period he
is employed or in service during his period of employment or service with the
Company. Employment or service shall not be deemed to be terminated or
interrupted by a leave of absence, sick leave or vacation granted to the
Participant by the Company. The Administrator shall have authority to determine
if a Retirement has occurred.

3. Vesting.

(a) Subject to the Participant’s continued employment or service through the
applicable vesting date, the Option shall vest and become exercisable at the
time(s) set forth on the signature page hereto; provided, however, that vesting
of all or a portion of the Shares subject to the Option may be accelerated
pursuant to Sections 3(c) and (d). The Administrator shall have authority to
determine if and to the extent that the Option shall have become vested in whole
or in part.

 

2



--------------------------------------------------------------------------------

(b) If the Participant’s employment or service with the Company is terminated
prior to the applicable vesting date for any reason other than a Qualifying
Termination, Retirement or a termination for Cause, the vested portion, if any,
of the Option shall remain exercisable for the period set forth in Section 4(a),
and the unvested portion of the Option shall immediately terminate. If the
Participant’s employment or service with the Company is terminated due to
Retirement, the vested portion, if any, of the Option shall remain exercisable
for the period set forth in Section 4(a), and the unvested portion shall
continue to vest as if the Participant remained employed or in service. If the
Participant’s employment or service with the Company is terminated for Cause,
both the vested and unvested portions of the Option shall immediately terminate.

(c) Notwithstanding Sections 3(a) and (b) herein, if the Participant’s
employment or service with the Company is terminated prior to the applicable
vesting date due to a Qualifying Termination, then a pro-rata portion of the
unvested Shares subject to the Option, determined as of the date of the
Qualifying Termination in accordance with the provisions of this Section 3(c),
shall be deemed vested and exercisable. The pro-rata portion of the unvested
Shares that shall be deemed vested and exercisable shall be determined by
multiplying the total number of the unvested Shares subject to vesting on the
applicable vesting date by a fraction, the numerator of which is the number of
calendar days from the Date of Grant through the date of the Qualifying
Termination, and the denominator of which is the total number of calendar days
in the period commencing on the Date of Grant and ending on the applicable
vesting date. The remaining unvested Shares subject to the Option shall be
forfeited as of the date of the Qualifying Termination. Following a Qualifying
Termination, the use of the term “Shares subject to the Option” shall only
include the vested portion of the Shares as determined pursuant to the
provisions of this Section 3.

(d) Notwithstanding the foregoing, in the event of a Change of Control prior to
the applicable vesting date, the following shall apply:

(i) To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute for the Option (or in which the
Company is the ultimate parent corporation and does not continue the Option) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Options outstanding under the Plan
immediately prior to the Change of Control event, the Option shall become fully
vested and exercisable.

(ii) Further, in the event that the Option is substituted, assumed or continued
as provided in Section 3(d)(i) herein, the Option will nonetheless become vested
and exercisable if the Participant’s employment or service is terminated by the
Company and its Affiliates without Cause or by the Participant with Good Reason
within six months before (in which case vesting shall not occur until the
effective date of the Change of Control) or one year (or such other period after
a Change of Control as may be stated in a Participant’s employment, change in
control, consulting or other similar agreement, if applicable) after the
effective date of a Change of Control (in which case vesting shall occur as of
the Participant’s Termination Date).

 

3



--------------------------------------------------------------------------------

4. Exercise of Option.

(a) Period of Exercise. To the extent vested and exercisable (as determined in
accordance with Section 3 herein) and subject to the provisions of the Plan and
this Agreement, the Participant may exercise the Option at any time prior to the
earlier of (i) the fifth anniversary of the date the Participant’s employment or
service is terminated; or (ii) the tenth anniversary of the Date of Grant.

(b) Method of Exercise. Subject to Sections 3 and 4(a), the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that, the Option may be exercised with respect
to whole Shares only. Such notice shall specify the number of shares to be
purchased pursuant to an Option and the aggregate purchase price to be paid
therefor and shall be accompanied by payment of such purchase price. The payment
of the Option Price may be made (i) in cash or by cash equivalent; and, except
where prohibited by the Administrator or Applicable Law (and subject to such
terms and conditions as may be established by the Administrator), payment may
also be made (ii) by delivery (by either actual delivery or attestation) of
shares of Common Stock owned by the Participant for such time period, if any, as
may be determined by the Administrator; (iii) by shares of Common Stock withheld
upon exercise; (iv) by delivery of written notice of exercise to the Company and
delivery to a broker of written notice of exercise and irrevocable instructions
to promptly deliver to the Company the amount of sale or loan proceeds to pay
the Option Price; or (v) by any combination of the foregoing methods.

Participant shall not have any rights to dividends or other rights of a
stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the
Administrator pursuant to the Plan, and such Shares have been issued.

(i) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under any Applicable
Law (including, but not limited to, the requirements of the Securities Act) that
the Administrator shall in its sole discretion determine to be necessary or
advisable.

(ii) Upon the Company’s determination that the Option has been validly exercised
as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves. Notwithstanding the
foregoing, the issuance of Shares may, in the Company’s discretion, be effected
on a non-certificated basis, to the extent permitted under the Plan.

(iii) In the event of the Participant’s death, to the extent vested and
exercisable at the time of Participant’s death or thereafter, the Option shall
be exercisable by the Participant’s executor or administrator, or the person or
persons to whom the Participant’s rights under this Agreement shall pass by will
or by the laws of descent and distribution as the case may be, to the extent set
forth in Sections 3 and 4(a) above. Any heir or legatee of the Participant shall
take rights herein granted subject to the terms and conditions hereof.

 

4



--------------------------------------------------------------------------------

5. No Right to Continued Employment or Service; No Right to Further Awards.

Neither the Plan nor this Agreement nor any other action related to the Plan
shall confer upon the Participant any right to continue in the employ or service
of the Company or interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan or this Agreement, all rights of the
Participant with respect to the Option shall terminate on the Participant’s
Termination Date. The grant of the Option does not create any obligation to
grant further awards.

6. Legend on Certificates.

The Shares purchased by exercise of the Option shall be subject to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed and any other Applicable
Law, and the Administrator may cause a legend or legends to be put on any
certificates for such Shares to make appropriate reference to such restrictions.

7. Transferability.

The Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless the Administrator shall have been furnished with written
notice thereof and a copy of such evidence as the Administrator may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions hereof. During the
Participant’s lifetime, the Option is exercisable only by the Participant.

8. Withholding.

(a) The Participant may be required to pay to the Company or any Affiliate, and
the Company shall have the right and is hereby authorized to withhold (including
from payroll or any other amounts payable to the Participant), any applicable
withholding taxes in respect of the Option, its exercise or any payment or
transfer under or with respect to the Option and to take such other action as
may be necessary in the opinion of the Administrator to satisfy all obligations
for the payment of such withholding taxes; provided, however, that no amounts
shall be withheld in excess of the Company’s statutory minimum withholding
liability. Without limiting the generality of the foregoing, to the extent
permitted by the Administrator, the Participant may satisfy, in whole or in
part, the foregoing withholding liability by delivery of shares of Common Stock
held by the Participant (which are fully vested and not subject to any

 

5



--------------------------------------------------------------------------------

pledge or other security interest) or by having the Company withhold from the
number of Shares otherwise deliverable to the Participant hereunder Shares with
a Fair Market Value not in excess of the statutory minimum withholding
liability. The Participant further agrees to make adequate provision for any
sums required to satisfy all applicable federal, state, local and foreign tax
withholding obligations of the Company which may arise in connection with the
Option.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant, vesting or exercise of the Option and/or the
acquisition or disposition of the Shares subject to the Option and that he has
been advised that he should consult with his own attorney, accountant and/or tax
advisor regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

9. Compliance with Applicable Law.

Upon the acquisition of any Shares pursuant to the exercise of the Option, the
Participant will make or enter into such written representations, warranties and
agreements as the Administrator may reasonably request in order to comply with
applicable securities laws or with this Agreement. Notwithstanding any other
provision in the Plan or this Agreement to the contrary, the Company shall not
be obligated to issue, deliver or transfer Shares, to make any other
distribution of benefits or to take any other action, unless such delivery,
distribution or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act).

10. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel records of the Company
for the Participant or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

11. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States. Any and all disputes between
the Participant or any person claiming through him and the Company or any
Affiliate relating to the Plan or this Agreement shall be brought only in the
state courts of Greenville, South Carolina, or the United States District Court
for the District of South Carolina, Greenville division, as appropriate.

 

6



--------------------------------------------------------------------------------

12. Option Subject to Plan.

By entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan and Plan prospectus. The
Participant acknowledges and agrees that the Option is subject to the Plan. The
terms and provisions of the Plan, as they may be amended from time to time, are
hereby incorporated herein by reference. In the event of a conflict between any
express term or provision contained herein and a term or provision of the Plan,
the applicable terms and provisions of the Plan will govern and prevail, unless
the Administrator determines otherwise.

13. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

14. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Option or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

15. Recoupment and Forfeiture.

As a condition to receiving the Option, the Participant agrees that he shall
abide by the Company’s Compensation Recovery Policy and Stock Ownership and
Retention Policy (including but not limited to such policy’s stock retention
requirements) and/or other policies adopted by the Company or an Affiliate, each
as in effect from time to time and to the extent applicable to the Participant.
Further, the Participant shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply under Applicable
Law.

16. Administration.

The authority to construe and interpret this Agreement and the Plan, and to
administer all aspects of the Plan, shall be vested in the Administrator, and
the Administrator shall have all powers with respect to this Agreement as are
provided in the Plan, including but not limited to the sole authority to
determine whether and to what degree the Option is earned and vested. Any
interpretation of this Agreement by the Administrator and any decision made by
it with respect to this Agreement is final and binding.

17. Severability.

The provisions of this Agreement are severable and if any one or more provisions
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

7



--------------------------------------------------------------------------------

18. Right of Offset.

Notwithstanding any other provision of the Plan or this Agreement, the Company
may at any time (subject to any Code Section 409A considerations) reduce the
amount of any payment or benefit otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to the Company or
an Affiliate that is or becomes due and payable, and, by entering into this
Agreement, the Participant shall be deemed to have consented to such reduction.

[Signatures on next page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.

 

Date of Grant: [                                         ] Shares Subject to
Option: [                                         ] Option Price per Share:
[                                         ] Vesting Date(s):
[                                         ]

 

Participant:   Printed Name: [                    ] Regional Management Corp.
By:   Name:   Its:  

 

9